 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 In Re:                                                            Case No: 18-22923- shl

                                                                   Chapter 13

 Richard Watson

                                     Debtor.
 ---------------------------------------------------------x

                   AFFIRMATION IN OPPOSITON TO MOTION FOR COMPENSTION

         Dennis Jose, Esq., attorney associated with the office of Krista Preuss, the standing Chapter 13

Trustee (the “Trustee”) submits the following affirmation.

         1. The Trustee’s office, in furtherance of its gatekeeping functions, hereby interposes objection

to the Debtor’s counsel’s application for compensation docketed on July 13, 2021 (the “Application”).

              I.       The Debtor is being charged a case-in-chief fee of $6,500.00 and Debtor’s counsel
                       seeks an additional $10,915.00 in additional compensation.

         2. The above-captioned Debtor commenced this case with Linda Tirelli, Esq., as counsel

(henceforth “Counsel”). As per the Application and exhibits, the Debtor was charged $6,500.00 for the

case-in-chief and the Application seeks $10,915.00 as additional compensation. See Application, Exhibit,

2016(b) Disclosure. The totality of the fee picture thus far is as follows:

                            Fee for the Bankruptcy Case-in-Chief                = $6,500.00($4,500.00 was paid)

                            Additional Application                              = $10,915.00

                                 Total                                          = $17,415.00

         3. Of the case in chief fee of $6,500.00, $4,500.00 was paid up front and as per the terms of the

retainer agreement, “the remaining balance of $2,000.00 will remain in the plan.” See Application, Exhibit:

Retainer Agreement, Para 2.

              II.       The Code requires that the Court examine the propriety of fee applications, and
                       in this instance, it is respectfully submitted that the Court should reduce the
                       fees.


         4. Section 330(a)(3) of the Code requires the Court to examine the nature, extent and value of the

services and make a determination of the amount of “reasonable” compensation based on factors such as

(A) the time spent on such services; (B) the rate charged for such services; (C) whether the services were
                                                              1
necessary for the administration of the case; (D) whether the services were performed within a reasonable

amount of time, and (E) whether the compensation is reasonable based on the customary compensation

charged by comparably skilled practitioners in non-bankruptcy cases. See generally In re Thorn, 192 B.R.

52 (Bankr. N.D.N.Y 1995).

        5.    This Court has seen a vast number of Chapter 13 cases. This Court — as courts in other

jurisdictions have done — can comfortably find that fixed fees are the “prevailing or customary rate for

legal services performed in Chapter 13 cases.” See In re Contreras, 2019 Bankr. Lexis 1331, at 31 (Bankr.

S.D.TX 2019). In analyzing the reasonableness of fees in the overall umbrella of 11 U.S.C. 330, Judge

Alan Trust in the Eastern District of New York in In re Datta, (2009 Bankr. Lexis 1856, 2009 WL 1941974)

has referred to a seminal decision by the Seventh Circuit for guidance.   The Seventh Circuit reasons that:

        “[R]easonable value is not…always the price that a willing debtor has agreed to pay a willing
        attorney in the marketplace, for by enacting sections 329 and 330 of the Code, Congress placed
        limits on the role the market will be permitted to play in setting professional fees in bankruptcy
        cases. Under section 329(b), the bankruptcy judge must determine the reasonable value of the
        services provided by the debtor's attorney after considering the surrounding facts and
        circumstances, including the customary fee in comparable cases. It is clear, then, that under
        section 329, an attorney… is not always entitled to the fee that the debtor has agreed to pay him.
        If that were true, Congress would essentially have performed a meaningless act when it
        authorized bankruptcy courts to review the fees of debtors' counsel and to take either of the
        authorized actions if the fees are found to be excessive.”
        In re Geraci 138 F. 3d 314 at 320 (7th Cir 1998).


             III.   The Trustee objects to the following specific line item fees.

        6. Below are charges that the Trustee objects to. The below tabulation is pasted from the time

records submitted. See Application, Time Records. The figure at the extreme right of each segment are the

amounts being charged.

                                           Adjournment Efforts




                                                     2
                               Review of Trustee Payment




                             Interaction with stakeholders




          Preparations for Court Hearings which would include confirmation




Interactions with the Trustee’s office that are part and parcel of case in chief activities




 Review of Proof of Claim, which should be part and parcel of case-in-chief activities




                                            3
                                          Confirmation Hearing




  Charge of $70.00 for 12 minutes for reviewing an order that was submitted by the Debtor and after
 charging $175.00 for half an hour in preparation and submission of the same order. See In re Molina,
                                17-12338, Docket No. 140, p 23 of 28.




                                      Interactions with stakeholders




                    Internal post-hearing interactions with multiple aspects discussed




Interaction with stakeholders, internal review of case, and preparations for interactions with the Debtor




                                          Confirmation Hearing



                                                                                  Total: $2090.00

        7. The Trustee submits that interactions with stakeholders, internal interactions among counsel

regarding the case, routine correspondences and interactions to facilitate adjournments, reviews of the

Court’s docket, reviews of orders that Counsel’s office themselves submitted as a charged function,

review of trustee payment records, and others tabulated above are either part and parcel of the base fee
                                                     4
and/or unreasonable. The Trustee submit that the Court should not allow splintering for billing purposes

of specific activities from the totality of representation for which the Debtor paid a flat fee — as is the

norm in this district — or approve unreasonable fees.     The Trustee requests that the fee application

should therefore be reduced at least in the amount of $2,090.00.

        WHEREFORE, the Trustee requests that the Court reduce the fees by at least $2,090.00 and

provide such other and further relief as the Court deems appropriate.,

Date:   White Plains, New York                     Office of Krista Preuss, Standing Chapter 13 Trustee
        September 15, 2021
                                                    /s/ Dennis Jose
                                                   By: Dennis Jose, Esq.




                                                      5
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x         Case No: 18-22923-SHL-13
IN RE:

 Richard Graham Watson
                                                                    CERTIFICATE OF SERVICE
                                                                         BY MAIL
                                      Debtor.
----------------------------------------------------------x

               This is to certify that I, Nancy Barreiro, have this day served a true, accurate and
correct copy of the within Notice of Motion and Application by depositing a true copy thereof
enclosed in a post-paid wrapper, in an official depository under the exclusive care and custody of
the U.S. Postal Service within New York State, addressed to each of the following persons at the
last known address set forth after each name:

                                                  Linda M. Tirelli
                                               Tirelli Law Group, LLC
                                                    50 Main Street
                                                       Suite 1265
                                               White Plains, NY 10606


                                            Richard Graham Watson
                                          197 Sickles Avenue, Unit #F08
                                                Nyack, NY 10960




This September 15, 2021

/s/Nancy Barreiro
Nancy Barreiro, Paralegal
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, New York 10603
(914) 328-6333




                                                              6
